SRiGINAL
                  Mo. m-H-00530-Ck
                                                         ERPQ
                                                       COURTOF CRIMINAL APPEALS

                                                            SEP 18 2015

                                                           e! Acosta, CterN




                  Liberti) (W-K/, "fes**
                                                           FILED IN
Chrl^hfcT V P^                         *«*«** C0^CRIM!NALAPPEALS
                                                          SEP 13 2:^5
V
                                                       Abel Acosta, Cierk




T° "W VWnqbta ^0^3 of"tW* (WV o? Qri/WnJAl Ap(*^l*

rbcorct c* /vppeM A^sot {Vsw*^ h> TbXA5 V^A^ oPAppolUW

A»r fXpfwlUN'V.
                              ChrisiopKer \Je$U^ B\rk$ Ph>~5er
                              T0C3tt IS3W


                               H^bViiU(Tfcy/v^773^
                           -4-
                           Ta\>\£ or _2*sWw\S           .6


                                                    i


                                                - a

                                                _.3




jy^vv>d^ ir 'Witto'—                  _         1


/VqU$>/vv6uV (




                               -V
"3&0_:    HowovAbk M*rk Mor^d pr_^/cAi/jg Judge




           L/bu'ty CcuWfy GXstrfc* A+fcrNey
          Liberty (Ti^« 7705"
          (9&) VU-^bW




          R^
          Ho*WU ,t^as 773^?




              *^?
                                 nr Au|W>/ifrf

fee l_v.                                         Pa^


                                                 10
Vtf/NdsWp -ynVU, 353,3^




Ar+iclb OoUe}
Tk*A* CaUCn»^nN'/A(ftroo




                                      -i*f
                       >. iq-M'-Oficrao-ciL




                    In /i^'iM., TfcfcM




V.


^Wt of Tfc&v^                                 Shik-

     Peh\w fir Discrfct/a-w^ fevicw
 Appelate 4'H^fMfiy bot Ha^ ujrj HtiW him mw^ \hvt6 (krAjv* -h> Amount,
 ho- App&al fori^f oji% /M*/ A«scjwe*r6_l eoidU-iuco ufoicU u^oulcL 5hou; A#wMi-


hW^^ fedi UXxAd, b&joi4f GstrA-M^ JUvq App6|UUV /MC/VCCTA^rt. /U Cod)
as rvvecUcnl B/i'dUwct erf his E.O. -tW- tos u>;& ftno/vM&s-c sW* ojooIo^ geJ: to

toiAj b.fix'fc "tWr WAwCliJ^ \P 5oV>pt6wtA/ ty fVlclVbi %AVKg Wj5^)AN{L
Qi)lGl wot We flo/vvrvii^-lW^ Aca;5AiioM5 aqa)^! hi maML hcu>l/W &^dkicis
£olct her tW/rt h^&'wi Nol cW am/Ivu^ umjg O^-tsn. S&6 Pro-Sd'j WobbV
for ZkiieiM IV&iice -flWXlv/ iotas',




                                       ~£p
 Abo^6 &P AohiktdH (31-1331 AppfclWfc u>Ai ouratf+wC A^t^ §/ ^'^ i
AN& suW^cL Astate 3>M4 ftl, £&rt>, A«Ji ou Ocfcfcer \/QiO[2 teat OU                   Sf&kW^ GyP Procedural- \%Wry



     No taotiotf-IW AftW/MS yjfts        App&lMc SjgfU&X tt&d*GA\ Ucx>(fc> $G[teis Au^UirizAfioM ferms
  AutyS* 10, 9015' A*4/Utu>5 v/CArS IHo (VmU tWth Rcir.S (Apr»l*Ott -April fo>(5*) AW(L WA5 krbftsi -fo b6
  Ik/CoMpsW: i^-ftte lews D^rWi^ Realty 5av/a*s Pr/or4i?4rr6±
     To After (UplfcAfe nirt-fecs Hr P*rb SffW A^Wr 6Kbk£ u>»b
 bdwfl dfctolNtfb AWkJW {t> sUttrMl •App^UMt, hA6 K«* b^ fejfet
Ar iNCD/np&teMc^ A5 arwuif *^ sbriu, A[ Vtrw ^«fe fit/OM Hasptal
kuk ums +65bd, fcrhl6 ftW (W AN ^yy is r&brWed. b 5W& Trial
the biwu^-af froof-ftrlwco^pfe^aj ivo^ (5 ou dd&j&»s\. IY* PArks
KV\AiMWIwi "W6 pra>P *™6 Aluv*/i' h&s»J Otf (leoodL UnWv VW "t#*5 Dep/srbv'V^i'
Health £fvice*.      0. 5. Vft«taJ S(c£ £'&, W, °|0ll£M ftr. &CCtf)
                            K. E)tr/wecos GPPeus*

      Appellate usrsS udr NotiA^of adAJtiowtl 6KtrAN6ou.s Ad" AS Soc^J/\S Sn\&


fruf toM dfrU/etJL 4t>r tAefi'cwl a£U/afc/fa$£. Tta proa\| 4ka+ i/wptJriAysiibU/ 6A&d iUe
b^rdc^ of7 proml "Qem^K^ dffl- cnvw> tViaV paus* tos cWgod iwaO
iwdiebwetfi' A&odt prs>v6eL Ao a j«a^ bfev/oNCU' a - rm&'^tf dobtAML


pffepoNJrR*x* cP W ULb. Mr. P/Wkj (jbcLN^ Uteofl OU Wj SW"
U>iK> A ^Ool" 3lOU. PV B\S uV\2r& V\(5r [titd. dj^rlfj^ a\\ AU    Di5^W9Ulsn'^ b^t£AJ€feH £\6 AAfcOoW \lr\Ai* AfltfyV bfe (WzjocL i>* A»J
 lN4tei(Wi AKid, pffcfck) -VoA jwm''hbyoMit-A'dLoott 5M^^a^l a,n&
 ^
 A\btA HoimAU. XWcs u&re 5W-:)J OkrtsJi^A fW ujW6- iw^ (W\6 jo rfcwWfe iMr. pArks btj \V6* Am*

        ''ft                         ''               IV




1^ Pettier pwp -fW -fte- HaWftW* (W a***tf$ Itfl Uti/«J1W fiML
he be r*mrv**bA. 4r An*j W *d (W W* umU»CA fc/tow*
                                  Ho-
     FOSiU >^T£K^ 413&W7 A*a T Ltywfs 4-m\m*** **> Unshed(Af&rm)**&
fc        y\                              ft




~$6$p*i'A^ P*fo»** --fi-o^w JJorfu'cWwv^ P«r&o$ o^ucW1\i^ P^>o7 -£ou f-fof*6V«tee'
tka tea; Pwi^JL rwfttl^J ^«/ M^ &\IW*




                                      ^6-
                                 feh




 Ok/^i^A- Ui\ i&fy*>f$t$&tw *?.- &rU& 5& Jo-iS[\ %Mr, Pa^ vjuoAci waV Dsv6r^ fer
gy^oiM^; StillfanrrtvLfo tW/n/WCZ tML'tS^iQ&^X

tynWck Wh**' KVlr. Pwrlfc uMSgoii^ fp-furvW** feYvVs t           UaISUJooJ ^tcUrAtoKi Utfdw Parity oP Per^V
 stotelA** V.T c.A. &Y *W- aucjl^vv- OokeS t'U.ooi -^.003/RM-UwSl^
   X ChriskpKT g,p*rte TDc3# R3W£ Cc/Wy +KaV Ia/a Cur«tffy
VkKMO^aW MTWb Toto (A. NtyNtf UMi"+ flo Ffl a&N Howbvi lie, ToAi
773^ Tfc^s ti&ptsArv^f}) o£ (ViaM^aI £s^r> I&lsfrMiONAl DiViSDKJ ioCA^
 iNlWlKfe/ (Wty, BkdMt \)WX&(L p^Altj oP psr(j^ thAt+he f^c/^ "^
tru^ a-kka ftofffcci" b iWk W O^mq l                      (WitificAfer o£ 5oyJI^l

   X OWopta«rV. iW%, nocj Nt i^339^ Certify tW t WSau^A
 OflQ«M4 Ccp^ MJ^"OrgvjjM/0>pli6A^ fl^" o#tf 713f?
Affirmed and Memorandum Opinion filed August 13,2015.




                                           In The


                       Jflburteentij Court of Appeals

                                  NO. 14-14-00530-CR


                  CHRISTOPHER WESLEY PARKS, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 75th District Court
                              Liberty County, Texas
                            Trial Court Cause No. CR30078


                    MEMORANDUM                         OPINION

       Appellant, Christopher Wesley Parks, was indicted for the felony offense of
continuous sexual abuse of a child. See Tex. Penal Code Ann. § 21.02(b) (West,
Westlaw through 2015 R.S.).1 A jury convicted appellant of the charged offense


       1 Section 21.02(b) provides "A person commits an offense if: (1) during a period that is
30 or more days in duration, the person commits two or more acts of sexual abuse, regardless of
whether the acts of sexual abuse are committed against one or more victims; and (2) at the time
of the commission of each of the acts of sexual abuse, the actor is 17 years of age or older and
the victim is a child younger than 14 years of age." Id. § 21.02(b).
and found the enhancement allegation to be true. A jury assessed punishment of
life in prison, a fine and court costs.

       In three issues, appellant contends (1) his constitutional right to due process
was violated because he was forced to stand trial after being determined to be
incompetent, 1$ the trial court erred in admitting evidence of an extraneous
offense, and (3)The jury unanimity charge, as applied to appellant, was erroneous
and caused egregious harm. We affirm.2
                                      I. Competency

       In his first issue, appellant complains he was forced to stand trial after being
determined to be incompetent. "A criminal defendant who is incompetent may not
be put to trial without violating due process." Turner v. State, 422 S.W.3d 676,
688 (Tex. Crim. App. 2013) (citing Cooper v. Oklahoma, 517 U.S. 348, 354
(1996)).

       In September 2013, counsel for appellant filed a motion requesting that he
be examined by a psychiatrist to determine his competency to stand trial. One
month later, the trial court found by clear and convincing evidence that appellant
was incompetent to stand trial and ordered him to be committed to the Vernon
State Hospital for further evaluation and treatment to determine his competency at
a later date.    In March 2014, the Texas Department of State Health Services
determined that appellant was competent to stand trial, and it provided that
information to the trial court.

       Additionally, prior to the commencement of trial in June 2014, the trial court
conducted a hearing to determine which individuals were the outcry witnesses. See

     2 This case was transferred to our court from the Beaumont Court of Appeals; therefore,
we must decide the case in accordance with its precedent if our decision would be otherwise
inconsistent with its precedent. See Tex. R. App. P. 41.3.
Tex. Code Crim. Proc. Ann. art. 38.072 (West, Westlaw through 2015 R.S.).
Neither appellant nor his counsel complained he was incompetent to stand trial,
and both the State and appellant announced ready.

      After appellant's initial examination and finding of incompetence, he was
later examined and found to be competent to stand trial. The record does not
contain evidence that appellant's mental condition rendered him incompetent to
know and understand the charges against him or evidence that he was in any way
prevented from meaningfully participating in his trial. Thus, we conclude that
appellant was competent to stand trial. See Ex parte Long, 558 S.W.2d 894, 896
(Tex. Crim. App. 1977) (concluding that even if defendant was incompetent to
stand trial four months earlier, there was no evidence to suggest he was
incompetent when he pled guilty and no suggestion a separate competency hearing
was required); see also Moralez v. State, 450 S.W.3d 553, 559-60 Tex. App.—
Houston [14th Dist] 2014, pet ref d) (determining that once the defendant has
been found restored to competency, he had the burden to prove he was
incompetent); Johnson v. State, 429 S.W.3d 13, 18 (Tex. App.—Houston [14th
Dist.] 2013, no pet.) (holding that after defendant was found competent to stand
trial, any inappropriate court behavior does not show defendant lacked
understanding of the proceedings and require a second competency examination).
We overrule appellant's first issue.

                             II. Extraneous offense


      In his second issue, appellant contends that the trial court erred in admitting
evidence of oral sex upon the complainant when appellant was not provided notice
of the extraneous offense of performing oral sex acts upon the complainant. We
review the trial court's admission of evidence under an abuse-of-discretion
standard. De La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009). We